Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 11, 12, 15, 16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 3454200) in view of Lehmann (US 3305179) and Klun (US 3185351).

Kimura does not teach that the cap is intended for use as a de-icer, a scraper extending from the shell, a hinge extending between the shell and the button wall opposite from the tunnel to couple the fluid-delivery controller to the shell and to allow the fluid- delivery controller to pivot relative to the shell about the hinge the fluid-delivery controller configured to dispense pressurized fluid from the spray can through the nozzle and the tunnel at the selection of a user, or that the shell, the scraper, and the fluid-delivery controller are unitary and integral with one another.
Klun teaches a dispenser cap intended for use as a de-icer (col. 1, ll. 8-13) and a scraper (42 and 46) extending from a shell (41), wherein the scraper and shell are unitary and integral with one another (Fig. 2).
Lehmann teaches a hinge (24) extending between a shell (14) and a button wall (side walls of 12) opposite from a nozzle to couple the fluid-delivery controller to the shell and to allow the fluid- delivery controller to pivot relative to the shell (the web hinges enable pivoting and longitudinal movement) about the hinge, the fluid-delivery controller configured to dispense pressurized fluid from the spray can through the nozzle and the tunnel at the selection of a user, and that the shell and the fluid-delivery controller are unitary and integral with one another (col. 1, ll. 20-21).

Regarding claim 2, the combination of Kimura, Klun and Lehmann teaches the de-icer dispenser cap of claim 1, wherein the scraper includes a blade (Klun, 42) coupled to the shell and one or more teeth (Klun, 46) coupled to the blade.
Regarding claim 6, the combination of Kimura, Klun and Lehmann teaches the de-icer dispenser cap of claim 1, wherein the nozzle is configured to engage with the tunnel to limit pivoting movement of the fluid- delivery controller relative to the shell (Lehmann, Fig. 2).
Regarding claim 11, Kimura teaches a de-icer dispenser cap for use with a spray can, the dispenser cap comprising: a shell (30) formed to include an opening (32) and a tunnel (Fig. 2-3) having a sidewall extending radially inward from the opening, a mount ring (28) having an downwardly extending annular skirt that is spaced radially inwardly from the shell, the mount ring is configured to hold the dispenser cap on the spray can the mount ring (col. 2, ll. 4-6) formed to include an opening (Figs. 2-3) in the skirt, and a fluid-delivery controller including a button wall (side wall of 14) positioned radially 
Kimura does not teach that the cap is intended for use as a de-icer, a scraper extending from the shell, a hinge extending between the shell and the button wall to couple the fluid-delivery controller to the shell and to allow the fluid- delivery controller to pivot relative to the shell, a bridge of the hinge attached to the shell at a first pivot point outside of the mount ring and attached to the fluid-delivery controller at a second pivot point inside the mount ring, the fluid-delivery controller configured to dispense pressurized fluid from the spray can through the nozzle and the tunnel at the selection of a user, or that the shell, the scraper, and the fluid-delivery controller are unitary and integral with one another.
Klun teaches a dispenser cap intended for use as a de-icer (col. 1, ll. 8-13) and a scraper (42 and 46) extending from a shell (41), wherein the scraper and shell are unitary and integral with one another (Fig. 2).
Lehmann teaches a hinge (24) extending between a shell (14) and a button wall (side walls of 12) to couple the fluid-delivery controller to the shell and to allow the fluid- delivery controller to pivot relative to the shell (the web hinges enable pivoting and longitudinal movement), a bridge of the hinge attached to the shell at a first pivot point (outermost portion of 24 in Fig. 4) outside of the mount ring and attached to the fluid-delivery controller at a second pivot (innermost portion of 24 in Fig. 4) point inside the mount ring, the fluid-delivery controller configured to dispense pressurized fluid from the spray can through the nozzle and the tunnel at the selection of a user, and that the shell and the fluid-delivery controller are unitary and integral with one another (col. 1, ll. 20-21).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Kimura for use as a de-icer and to have a 
Regarding claim 12, the combination of Kimura, Klun, and Lehmann teaches the de-icer dispenser cap of claim 11, wherein the scraper includes a blade (Klun, 42) coupled to the shell and one or more teeth (Klun, 46) coupled to the blade.
Regarding claim 15, the combination of Kimura, Klun, and Lehmann teaches the de-icer dispenser cap of claim 14, wherein the nozzle includes a valve-stem receiver (Lehmann, 28) coupled to the button grip and a spout (Lehmann, 30) coupled to the valve-stem receiver, and wherein the valve-stem receiver is configured to engage with a valve stem of the spray can.
Regarding claim 16, Kimura teaches a system comprising: a spray can (10) having a container formed to define an interior storage region and a valve (see col. 2, ll. 30-41) coupled to the container to seal the interior storage region of the container, the valve configured to selectively dispense pressurized fluid from the interior storage region through a valve stem, and a dispenser cap comprising: a shell (30) formed to include an opening (32) and a tunnel (Figs. 2-3) having a sidewall extending radially inward from the opening, a mount ring (28) having an downwardly extending annular skirt that is spaced 
Kimura does not teach that the system is a de-icer system, a scraper extending from the shell, a hinge extending between the shell and the button wall to couple the fluid-delivery controller to the shell and to allow the fluid-delivery controller to move along a linear path relative to the shell, a bridge of the hinge attached to the shell at a first pivot point in the tunnel and attaches to the fluid-delivery controller at a second pivot point on the button wall, the fluid-delivery controller configured to dispense pressurized fluid from the spray can through the nozzle at the selection of a user, wherein the shell, the scraper, and the fluid-delivery controller are unitary and integral with one another.
Klun teaches a dispenser system intended for use as a de-icer (col. 1, ll. 8-13) and a scraper (42 and 46) extending from a shell (41), wherein the scraper and shell are unitary and integral with one another (Fig. 2).
Lehmann teaches a hinge (24) extending between a shell (14) and a button wall (side walls of 12) to couple the fluid-delivery controller to the shell and to allow the fluid-delivery controller to move along a linear path relative to the shell (col. 1, ll. 13-19), a bridge of the hinge attached to the shell at a first pivot point (outermost portion of 24 in Fig. 4) outside of the mount ring and attached to the fluid-delivery controller at a second pivot (innermost portion of 24 in Fig. 4) point inside the mount ring, the fluid-delivery controller configured to dispense pressurized fluid from the spray can through the nozzle and the tunnel at the selection of a user, and that the shell and the fluid-delivery controller are unitary and integral with one another (col. 1, ll. 20-21).

Regarding claim 19, the combination of Kimura, Klun and Lehmann teaches the de-icer system of claim 16, wherein the nozzle includes a valve-stem receiver (Lehmann, 28) coupled to the button grip and a spout (Lehmann, 30) coupled to the valve-stem receiver, and wherein the valve-stem receiver is configured to engage with the valve stem of the spray can.
Regarding claim 20, the combination of Kimura, Klun and Lehmann teaches the de-icer system of claim 16, wherein the scraper includes a blade (Klun, 42) coupled to the shell and one or more teeth (Klun, 46) coupled to the blade.
Regarding claim 21, the combination of Kimura, Klun and Lehmann teaches the de-icer dispenser cap of claim 1, wherein the nozzle includes a valve-stem receiver (Lehmann, 28) coupled to the button grip and a spout (Lehmann, 30) coupled to the valve-stem receiver, and wherein the valve-stem receiver is configured to engage with a valve stem of the spray can.
Claim(s) 7, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Klun and Lehmann as applied to claims 1, 11 and 16 above, and further in view of Sagarin (US 3223287).
Regarding claim 7, the combination of Kimura, Klun and Lehmann teaches the de-icer dispenser cap of claim 1, but does not teach that a frangible web extends from the fluid-delivery controller to a support post of the shell opposite from the hinge, and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell.
Sagarin teaches a frangible web (50) extends from a fluid-delivery controller (12) to a support post (30, 32) of a shell (14), and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell (col. 2, ll. 51-69).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of Kimura, Klun and Lehmann with a frangible web that extends from the fluid-delivery controller to a support post of the shell opposite from the hinge, and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell for the purpose of preventing accidental dispensing before a user breaks the web (Sagarin, col. 3, ll. 37-51). It is noted that the at least one web of Sagarin would be opposite at least one hinge of Lehmann because of the angular extent of the hinges.
Regarding claim 22, the combination of Kimura, Klun and Lehmann teaches the de-icer dispenser cap of claim 11, but does not teach that a frangible web extends from the fluid-delivery controller to the shell opposite from the tunnel, and wherein the frangible web is configured to break away from the shell when the fluid-delivery controller moves relative to the shell.
Sagarin teaches a frangible web (50) extends from a fluid-delivery controller (12) to a shell (14), and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell (col. 2, ll. 51-69).

Regarding claim 23, the combination of Kimura, Klun and Lehmann teaches the de-icer dispenser cap of claim 16, but does not teach that a frangible web extends from the fluid-delivery controller to the shell opposite from the tunnel, and wherein the frangible web is configured to break away from the shell when the fluid-delivery controller moves relative to the shell.
Sagarin teaches a frangible web (50) extends from a fluid-delivery controller (12) to a shell (14), and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell (col. 2, ll. 51-69).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of Kimura, Klun and Lehmann with a frangible web that extends from the fluid-delivery controller to the shell opposite from the tunnel, and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell for the purpose of preventing accidental dispensing before a user breaks the web (Sagarin, col. 3, ll. 37-51). It is noted that the at least one web of Sagarin would be ‘opposite’ the tunnel of Kimura because the webs would be spread out around the button similar to Fig. 1 of Sagarin.

Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive.
In response to the arguments that Lehmann, Klun and Venus Jr. do not teach a nozzle that extends through an opening in the mount ring, it is noted that the newly cited Kimura reference teaches this feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY S OLIVER/               Examiner, Art Unit 3754

/DAVID P ANGWIN/               Supervisory Patent Examiner, Art Unit 3754